                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA

                                   MEMORANDUM

Honorable Morrison C. England, Jr.           RE: Michael Lee Freeman
United States District Judge                     Docket Number: 0972 2:16CR00100-001
Sacramento, California                           PERMISSION TO TRAVEL
                                                 OUTSIDE THE COUNTRY

Your Honor:


Michael Lee Freeman is requesting permission to travel for vacation to the Bahamas with his
girlfriend on a cruise. Michael Lee Freeman is current with all supervision obligations, and the
probation officer recommends approval be granted.


Conviction and Sentencing Date: On March 30, 2017, Michael Lee Freeman was sentenced
for the offenses of 21 U.S.C. §§ 841(a)(1) and 846, Manufacture and Attempted Manufacture of
Cocaine Base.


Sentence Imposed: Custody of Bureau of Prisons for a term of 33 months and Term of Supervised
Release of 36 months.


Dates and Mode of Travel: November 17, 2019 – November 22, 2019 via air and sea.


Purpose: Mr. Freeman is requesting permission to travel for vacation with his girlfriend on these
dates.




                                                1

                                                                                                    REV. 08/2019
                                                                PERMISSION TO TRAVEL OUTSIDE THE COUNTRY__MEMO
RE:      Michael Lee Freeman
         Docket Number: 0972 2:16CR00100-001
         PERMISSION TO TRAVEL OUTSIDE THE COUNTRY


                                    Respectfully submitted,




                                       Miriam E. Olea
                                United States Probation Officer

Dated:     August 23, 2019
           Sacramento, California




REVIEWED BY:
                            Ronnie Preap
                            Supervising United States Probation Officer



                                ORDER OF THE COURT

The Court orders:

         ☒ Approved ☐ Disapproved


Dated: August 28, 2019




                                              2
                                                                                                      REV. 08/2019
                                                                  PERMISSION TO TRAVEL OUTSIDE THE COUNTRY__MEMO
